Appeal by employer and its insurance carrier from a decision and award of the Workmen’s Compensation Board which imposed a 15% penalty for failure to pay compensation within the time prescribed by statute. Coneededly the first installment of compensation was not paid within eighteen days after the same became due. No notice of controversy was filed by the employer or carrier and no objection was made to the award of compensation benefits. The board has so found. The record clearly indicates that the claim was not controverted or litigated and there is no finding to the contrary. Under such circumstances there is no statutory authority (and therefore no authority) for the imposition of a penalty in excess of 10%. (Workmen’s Compensation Law, § 25.) Decision and award modified on the law by reducing the penalty from 15% to 10%, and as so modified are affirmed, with costs to appellants against the Workmen’s Compensation Board. Foster, P. J., Heffernan, Deyo, Bergan and Coon, JJ., concur.